Citation Nr: 1440818	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to April 1979 and from June 1982 to August 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It was previously before the Board in August 2012 at which time it was remanded for further development.  The case has now been returned to the Board for appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals an August 2014 Appellate Brief.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran has a current disability of sleep apnea.

2.  The Veteran's sleep apnea is related to symptoms he experienced in service.  


CONCLUSION OF LAW

The criteria for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he currently has sleep apnea, which began during military service.  The Veteran asserts that his wife noted that he stopped breathing and snored loudly while in service and a sleep study in service documented apnea events.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record includes a February 2008 sleep study which diagnosed severe obstructive sleep apnea/hypopnea and loud snoring after a polysomnography was conducted.  Thus, the Board finds the Veteran has a current disability.  

As for in-service incurrence of a disease or injury, service treatment records document complaints of loud snoring.  In March 2003, the Veteran's wife related that he snored.  In January 2007, the Veteran reported that he thought he had sleep apnea.  His wife noted that he snored loudly and that he stopped breathing while sleeping.  Mild to moderate sleep apnea for one month was noted.  Diagnosis was other primary snoring.  A January 2007 sleep study noted the Veteran's reports of snoring, occasional daytime fatigue, daytime somnolence, occasional morning headaches, loss of libido, restless sleep, somnolence while driving, and limb movements.  Poor sleep hygiene was noted.  During the study, the Veteran's RDI was 5.0.  The technician's comments note several apnea events throughout the study.  Assessment included primary snoring, and no significant sleep related breathing disorder was present.  Thus, the record establishes that the Veteran experienced snoring and interrupted breathing during service. 

This case turns on whether there is a nexus between the Veteran's current sleep apnea and the symptoms he experienced in service.  The Board notes that there are two pertinent opinions which address whether a nexus exists.  The first from October 2008 concluded that the Veteran's obstructive sleep apnea syndrome, diagnosed in a February 2008 sleep study, was more likely than not caused by or related to a narrow airway, natural aging, and being overweight.  The examiner opined that one cannot say, without resorting to mere speculation, the precise time that these factors came together to cause obstructive sleep apnea in an individual.  The examiner did note that it could be said with reasonable medical assurity that the Veteran did not have sleep apnea in January 2007 but did in February 2008, and in between, he gained 20-30 pounds.  In an August 2012 remand, the Board found that the opinion was inadequate due to a lack of explanation for the examiner's inability to render an opinion and a potentially incorrect report of the Veteran's weight gain.  

A second opinion dated August 2012 concluded that the Veteran's sleep apnea was not caused by or incurred during service.  The examiner noted that loud snoring does not imply obstructive sleep apnea.  The examiner noted that the January 2007 sleep study did not show significant oxygen desaturation to sustain a sleep apnea diagnosis and did not represent an onset of sleep apnea.  The examiner noted that the study represented only snoring, which is associated with unrefreshing sleep, causing the Veteran's reported symptoms.  The examiner cited a 2009 article published by the American Thoracic Society, which noted that the greater the change in body weight and waist circumference, the greater was the improvement in obstructive sleep apnea.  The examiner noted that mild sleep apnea was objectively cured in 88 percent of patients who lost more than 33 pounds, a statistic that declined with the amount of weight lost.  The examiner noted that 62 percent of those who lost between 11 and 33 pounds were objectively cured of their sleep apnea, as were 38 percent of those who lost between zero and 11 pounds and only 11 percent of those who had not lost weight or who had gained weight.  The examiner noted that based on this information, as little as an 11 pound weight gain could cause symptoms.  The examiner noted that the Veteran had a fifteen pound weight gain between the 2007 and 2008 sleep studies. 

The Board finds that both opinions are inadequate, as they do not take into account that the Veteran's weight gain began while he was still in service.  In this regard, the medical evidence of record show that the Veteran weighed 230 pounds in January 2007, 240 pounds in May 2007, and 250 pounds in October 2007, just two months after his separation from service.  Thus, the Veteran's weight gain took place at least partially while he was in service.  Furthermore, the examiners did not account for the noted apnea episodes during the January 2007 sleep study, instead focusing only on the Veteran's loud snoring.  Thus, the Board finds these opinions of limited probative value.  The examiners have not provided a sufficient basis for the opinion that the Veteran's sleep apnea is not related to the snoring and interrupted breathing documented during his time in service.  

The Veteran reported in his March 2008 notice of disagreement that he had sleep problems from the January 2007 study to present.  He noted that he continuously experienced waking constantly, feeling tired, and chronic fatigue throughout the day.  In a May 2008 statement, the Veteran noted that the January 2007 sleep study did show respiratory disturbances were present.  In his January 2009 substantive appeal (VA Form 9), the Veteran reported that during the January 2007 sleep study, the technician reported to the Veteran that he had sleep apnea events but not enough to warrant the use of a CPAP machine.  The Veteran further noted that his wife was concerned about the times at night when he was not breathing.  He further noted that he woke up with headaches, was tired during the day and frequently fell asleep for short periods of time at work.  He noted that he was diagnosed with sleep apnea four months after his retirement from the military.  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Veteran has consistently maintained that he experienced snoring and interrupted breathing during sleep, as witnessed by his wife, throughout the appeal period.  He reported weight gain in February 2008 during his sleep study, indicating that he had gained twenty to thirty pounds over the last year, six months of which he was in service.  As the Veteran noted, he received a sleep apnea diagnosis in February 2008, only six months after his discharge from service in August 2007.  This diagnosis was based, at least in part, on the same symptoms the Veteran has credibly reported as having in service.  These same symptoms have been associated with a diagnosis of sleep apnea approximately 4 years after the Veteran's discharge from service.  The Board finds that the Veteran's statements regarding his sleep apnea symptoms both in and since service to be competent and credible.  

Given the inadequacy of the two negative VA opinions, the Board finds that the 
Veteran's current sleep apnea is related to his military service.  As such, the Board finds that service connection for sleep apnea is granted.  



      CONTINUE ON THE NEXT PAGE

ORDER

Service connection for sleep apnea is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


